Citation Nr: 0949003	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-03 443	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed hernia.  

2.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran enlisted in February 1959 and had a period of 
active duty for training in March and April 1959, and had 
apparent active service beginning in June 1959 until he was 
discharged on July 20, 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the RO in March 2005.  

The Board issued a decision in February 2008 denying the 
claims on appeal.  

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  

In August 2009, the Court issued an order granting the 
parties' Joint Motion to vacate the decision and remand the 
case back to the Board for actions in compliance with the 
Court's order.  

Following the Court's Order the Veteran's attorney submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

The appeal is being remanded to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

In an August 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the Board did not provide 
adequate reasons or bases regarding why the Veteran was not 
entitled to a VA medical examination in connection with his 
claims.  

In this regard, the parties noted that the Board incorrectly 
dismissed the Veteran's assertions that he suffered a hernia 
as a result of lifting boxes during service and that his 
chronic back problems began in service, as well as other lay 
statements of record indicating the Veteran complained of a 
sore back and "pinching" in the lower abdominal region 
immediately after service, as lacking credibility.  

The parties indicated the Veteran's lay testimony could be 
sufficient to satisfy the low threshold to require an 
examination or opinion under McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  

Based on the foregoing, and consistent with the Court's 
August 2009 Order, the Board finds that this matter must be 
remanded, and that the upon remand, the RO should request a 
VA examination in order to determine whether the Veteran has 
a hernia or low back disability that is related to his active 
service.  See 38 C.F.R. § 3.159 (2009); see also McLendon, 
supra (holding that a medical examination is needed when 
evidence is insufficient to grant benefits but indicates that 
a condition may be associated with service).  

Prior to affording a VA examination in connection with the 
claim, the RO should update the Veteran's claims file with 
any recent medical records relevant to the Veteran's claim.  

In this regard, the Board notes that the Veteran has received 
recent medical treatment at the Clarksburg VA Medical Center.  
The records from this facility dated since June 2005 should 
therefore be associated with the Veteran's claims file.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for any hernia and low back conditions 
since service.  This should include 
medical and treatment records from the 
Clarksburg VA Medical Center dated 
since June 2005.

The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  The Veteran should be afforded a VA 
examination(s) to determine the onset and 
likely etiology of any hernia and low 
back disabilities.  All necessary special 
studies or tests should be accomplished.  

It is imperative that the examiner(s) 
review the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

Following examination(s) of the Veteran, 
the examiner(s) should specifically offer 
an opinion as to the following:  

(a).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a hernia disability that had 
its clinical onset during his military 
service?  

(b).  If not, it is at least as likely as 
not (50 percent probability or more) that 
the Veteran has a hernia disability 
related, through continuity of symptoms, 
to military service?

(c).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a low back disability that 
had its clinical onset during his 
military service?  

(d).  If not, is it is at least as likely 
as not (50 percent probability or more) 
that arthritis of the lumbar spine, if 
diagnosed, was manifested within a year 
following the Veteran's discharge from 
service?  

(e).  If not, it is at least as likely as 
not (50 percent probability or more) that 
the Veteran has a low back disability 
related, through continuity of symptoms, 
to military service?

The examiner(s) should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his attorney a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


